Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 & 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to an apparatus, method, and computer program product comprising a non-transitory computer medium having stored thereon program code for determining an adopted intra prediction mode.
Prior art was found for the claims as follows: 
Yu et al. (US 2017/0347103 A1) (hereinafter Yu)
Seregin et al.; “Block shape dependent intra mode coding,” JVET Meeting 15-10-2016 to 21-10-2016; JVET-D0114, October 15, 2016 (hereinafter Seregin)

Regarding claim 1, and similarly claims 15-16, Yu discloses an apparatus [Paragraph [0128], computer system 1100] configured to determine an adopted intra prediction mode on the basis of a most probable modes list, a selected modes list and a non-selected modes list having a first portion and a second portion [Paragraph [0124]-[0126], Placing any intra mode into a non-selected set, as an adopted intra prediction mode, when 6 MPMs are moved to the MPM list, the remaining 60 intra modes are divided into the selected set and non-selected set, which is further divided into two portions by truncated binary encoding, wherein first portion includes 5-bin codewords and second portion includes 6-bin codewords], wherein [Paragraph [0076]-[0078], [0086] & [0124]-[0126], non-selected set intra modes each have angular direction lining to a reference pixel], the apparatus comprising:
a processor [Paragraph [0131]-[0137], Processor 1107] configured to:
generate the first portion of the non-selected modes list by including one or more angular intra prediction modes determined on the basis of the most probable modes list and the selected modes list [Paragraph [0124]-[0126], Placing any intra mode into a non-selected set, as an adopted intra prediction mode, when 6 MPMs are moved to the MPM list, the remaining 60 intra modes are divided into the selected set and non-selected set, which is further divided into two portions by truncated binary encoding, wherein first portion includes 5-bin codewords], and
determine the adopted intra prediction mode, in case the adopted intra prediction mode is part of the first portion of the non-selected modes list, using less bits than in case the adopted intra prediction mode is part of the second portion of the non-selected modes list [Paragraph [0124]-[0126], 44 remaining intra modes are determined or adopted, into the non-selected set, which is further divided into two portions by truncated binary encoding, wherein first portion includes 5-bin codewords that are of less bits than ones with 6-bin codewords as second portion].

However neither Yu nor Seregin teach or suggest wherein the processor is configured to generate the first portion of the non-selected modes list by: (i) ranking a plurality of angular intra prediction mode categories according to a number and/or a direction of angular intra prediction modes of the most probable modes list and/or the selected modes list falling within each angular intra prediction mode category; and (ii) generating the first portion of the non-selected modes list by including one or more angular intra prediction modes from the highest ranked angular intra prediction mode category in the non-selected modes list.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art. Furthermore, there is not strong motivation or reasoning to combine the references to arrive at the claimed invention.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL CHANG/Examiner, Art Unit 2487